Citation Nr: 0010187	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-51 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a heart disorder as 
secondary to exposure to ionizing radiation.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1954 to 
July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The record reflects that the claims 
folder was transferred to the San Diego, California RO in 
November 1996.  

This case was remanded by the Board for further development 
in May 1998.  In June 1999 the Board, in pertinent part, re-
opened the claim of service connection for a heart disorder 
as secondary to exposure to ionizing radiation.  It then 
remanded the issue for further development pursuant to 
38 C.F.R. § 3.311.  The case has since been returned to the 
Board for further appellate review.  

The veteran is currently service connected for hypothyroidism 
with the assignment of a 10 percent rating.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Briefly, the pertinent evidence of record indicates that the 
veteran was treated for a nontoxic, nodular goiter while in 
the service shortly after being possibly exposed to radiation 
from an atomic blast in 1955 during Operation WIGWAM.  

The veteran developed multiple problems pertaining to his 
heart following his discharge from service that have 
progressed to the present day, and he contends that such 
problems are secondary to in-service radiation exposure, in 
particular, his exposure to radiation from an atomic blast 
during Operation WIGWAM.  

Service medical records also indicate that the veteran's 
thyroid condition was treated with 10 microcuries of iodine-
131.  

In addition, after his discharge from service, a thyroid 
uptake of radioiodine was conducted in association with an 
examination of the veteran's thyroid condition in June 1959.  
In December 1962 the veteran's thyroid disorder was treated 
with two microcuries of oral radioiodine.  A 10 percent 
uptake by the thyroid gland was noted at six hours and a 17 
percent uptake was noted at 24 hours.  

The Defense Special Weapons Agency (DSWA) has estimated that 
the veteran was exposed to zero rem gamma of ionizing 
radiation during Operation WIGWAM with virtually no potential 
for neutron radiation exposure or internal exposure.  The 50-
year committed dose equivalent to the heart was also 
estimated as being 0.0 rem.  

There are multiple VA and non-VA medical opinions in the 
record attributing the veteran's cardiac disability to 
exposure to radiation from the atomic blast.  However, none 
of these opinions addressed the DSWA's conclusion that the 
veteran's radiation dose was 0.0 rem.  

In June 1999 the Board remanded this issue in June 1999 for 
further development, including a directive to the RO to 
request the veteran to provide an estimate from a credible 
source regarding his dose to ionizing radiation during 
Operation WIGWAM.  The record indicates that such a request 
was sent to the veteran's representative.  



In a report of contact dated from August 1999, the veteran's 
representative indicated that the veteran did not have 
evidence regarding the possible dose level he may have 
received during service.  

The Board's remand also included a directive to the RO to 
refer the case to the Under Secretary for Benefits (USB) 
under 38 C.F.R. § 3.311(c).  

The case was referred to the USB, and, in October 1999 the 
USB referred the issue to the Under Secretary for Health 
(USH).  

In October 1999, the USH noted the case had been discussed 
informally with the Director of Nuclear Medicine at the Ann 
Arbor VA Medical Center and that this individual had 
estimated that 10 microcuries would result in a thyroid dose 
of about 10 rads and a negligible dose to the heart.  

Based on the DSWA's zero dose assessment and the conclusions 
of the Director regarding the iodine-131 treatment, the USH 
concluded that it was unlikely that the veteran's cardiac 
disorders could be attributed to exposure to ionizing 
radiation during military service.  

In December 1999 the USB simply re-stated the conclusion of 
the USH.  

The pertinent regulation provides that where the USB, after 
consideration of the USH's opinion, is unable to conclude 
whether it is at least as likely as not that the veteran's 
disease resulted from exposure to radiation in service, or 
that there is no reasonable possibility that the disease 
resulted from radiation exposure in service, the USB shall 
refer the matter to an outside consultant in accordance with 
section 3.311(d).  38 C.F.R. § 3.311(c)(2) (emphasis added).  



As was stated above, the USB merely echoed the conclusion of 
the USH that it was unlikely that the veteran's heart 
disorder could be attributed to exposure to ionizing 
radiation during military service.  He did not conclude that 
it was as likely as not that his heart disability resulted 
from radiation exposure, or that there was no reasonable 
possibility that his cardiac disorder resulted from radiation 
exposure in service.  In general, it is unclear whether the 
USB even rendered his own conclusion.  

In light of the physician opinions linking the heart disorder 
to radiation exposure, and the in-service reference to 
possible radiation exposure, the Board is of the opinion that 
a more definite conclusion in line with the regulatory 
language is required.  The USB should make it clear whether 
he can conclude that there is no reasonable possibility that 
the veteran's heart disorder was secondary to radiation 
exposure or that it is at least as likely as not that the 
heart disorder is secondary to radiation exposure.  In this 
case, such analysis should include an assessment of post-
service radiation treatment of the veteran's service-
connected thyroid disorder.  

If the USB is unable to conclude that it was as least as 
likely as not, or that there is no reasonable possibility, 
that the heart disorder is secondary to radiation exposure, 
he should refer the case to an outside consultant pursuant to 
38 C.F.R. § 3.311(c)(2) and (d).  38 C.F.R. § 3.311(c)(2), 
(d) (1999).  

In light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, the veteran's 
claim is remanded for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to provide any additional 
information referable to his radiation 
exposure.  

The Board notes that the DSWA has 
determined that the veteran had virtually 
no potential for exposure to neutron 
radiation and estimated that his dose 
level was 0.0 rem gamma.  The Board also 
notes that the Under Secretary for Health 
previously determined that the dose to 
the heart from the administration of 10 
microcuries of radioiodine to the thyroid 
would be negligible.  

2.  After completing the above-mentioned 
development, the case should be again 
referred to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by 38 C.F.R. § 3.311(b)(1).  

It is requested that any opinions 
regarding whether the veteran's cardiac 
diseases resulted from exposure to 
ionizing exposure contain a complete 
rationale, and be based on review of the 
record, including the veteran's in-
service and post-service radiation 
treatment for his thyroid condition.  

In particular, the USB is requested to 
determine whether it is either at least 
as likely as not that, or that there is 
no reasonable possibility that, the 
veteran's heart disorder is secondary to 
in-service radiation exposure or resulted 
from the combination of in-service 
exposure (radiation from the atomic blast 
(if any), radiation from treatment, or 
both) and post-service radiation 
treatment in 1959 and 1962 of the 
veteran's thyroid condition, or whether 
such post-service treatment, by itself, 
resulted in the veteran's heart disorder.  


3.  If and only if the Under Secretary 
for Benefits is unable to conclude that 
it was at least as likely as not, or that 
there is no reasonable possibility, that 
the heart disorder is secondary to 
radiation exposure (either from the 
atomic blast, from radiation treatment, 
or from both in combination), the case 
should then be referred by the Under 
Secretary for Benefits to an outside 
consultant pursuant to 38 C.F.R. 
§ 3.311(c)(2) and 3.311(d).  

Pursuant to these sections, the outside 
consultant is to be selected by the Under 
Secretary for Health.  

The Under Secretary for Health should, 
upon the recommendation of the Director 
of the National Cancer Institute, select 
the consultant from outside VA.  The 
consultant will be asked to evaluate the 
claim and provide an opinion as to the 
likelihood that the disease(s) is a 
result of the exposure as claimed.  
38 C.F.R. § 3.311(d)(1).  

The request for opinion shall be in 
writing and shall include a description 
of: 

(i) The disease, including the specific 
cell type and stage, if known, and when 
the disease first became manifest; 

(ii) The circumstances, including date, 
of the veteran's exposure; 

(iii) The veteran's age, gender, and 
pertinent family history; 

(iv) The veteran's history of exposure to 
known carcinogens, occupationally or 
otherwise; 

(v) Evidence of any other effects 
radiation exposure may have had on the 
veteran; and 

(vi) Any other information relevant to 
determination of causation of the 
veteran's disease. 

The Under Secretary for Benefits shall 
forward, with the request, copies of 
pertinent medical records and, where 
available, dose assessments from official 
sources, from credible sources as defined 
in paragraph (a)(3)(ii) of this section, 
and from an independent expert pursuant 
to paragraph (a)(3) of section 3.311.  

In this regard, the Board specifically 
requests that such copies include, but 
not necessarily be limited to, copies of 
all service medical records, physician 
opinions linking the disease to radiation 
exposure, copies of all medical records 
pertaining to his treatment of thyroid 
and heart-related problems, all relevant 
medical treatises present in the claims 
file, articles pertaining to Operation 
WIGWAM, and any other evidence deemed 
relevant.  

The consultant shall evaluate the claim 
under the factors specified in 38 C.F.R. 
§ 3.311(e) and respond in writing, 
stating whether it is either likely, 
unlikely, or approximately as likely as 
not that the veteran's heart disability 
resulted from exposure to ionizing 
radiation in service, including his 
exposure through treatment with 10 
microcuries of iodine-131.  




The consultant must be instructed to 
include in his analysis a determination 
as to whether it is either likely, 
unlikely or approximately as likely as 
not that the heart disorder resulted from 
the combination of in-service exposure to 
radiation and post-service treatment of 
the veteran's thyroid condition with 
radioiodine or whether such post-service 
treatment, by itself, resulted in the 
veteran's heart disorder.  The examiner 
should also determine whether there is 
any other association between the 
veteran's thyroid disability and his 
cardiac disability.  

The response shall set forth the 
rationale for the consultant's 
conclusion, including the consultant's 
evaluation under the applicable factors 
specified in section 3.311(e).  38 C.F.R. 
§ 3.311(d)(3).  

3.311(e) provides that the factors to be 
considered in determining whether a 
veteran's disease resulted from exposure 
to ionizing radiation in service include:  

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation; 

(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology; 




(3) The veteran's gender and pertinent 
family history; 

(4) The veteran's age at time of 
exposure; 

(5) The time-lapse between exposure and 
onset of the disease; and 

(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.  

Thereafter, the Under Secretary for 
Benefits shall review the consultant's 
response and transmit it with any 
comments to the regional office of 
jurisdiction for use in adjudication of 
the claim.  38 C.F.R. § 3.311(d)(3).  

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a heart disorder, 
as secondary to ionizing radiation 
exposure.  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


- 10 -


